743 N.W.2d 214 (2008)
Barbara F. TAYLOR, Westland Service Towing, Inc., and Westland RV Storage, Plaintiffs-Appellants,
v.
CITY OF WESTLAND, Westland Fire Department, Westland City Planning Commission, Westland Zoning & Ordinance Committee, and Westland Animal Control, Defendants-Appellees.
Docket No. 135160. COA No. 269454.
Supreme Court of Michigan.
January 22, 2008.
On order of the Court, the application for leave to appeal the September 20, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.